Case 4:20-cv-05640-YGR Document 403-8 Filed 04/07/21 Page 1 of 12




          EXHIBIT H
                   Case 4:20-cv-05640-YGR Document 403-8 Filed 04/07/21 Page 2 of 12
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                           Northern District of California



                                                                              )
                     EPIC GAMES, INC.,
                                                                              )        Civil Action No.           4:20-CV-05640-YGR
                               Plaintiff, Counter-defendant
                                                                              )
                                  v.
                                                                              )
                                                                              )
                          APPLE INC.                                          )
                              Defendant, Counterclaimant

                       SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                         OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
 To:                                                              Peter E. Rossi
                                                     Anderson School of Management/UCLA 110
                                                              Westwood Plaza, B5.15
                                                              Los Angeles, CA 90095
                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
          See Schedule A


  Place: Gibson, Dunn & Crutcher LLP, ATTN: Eli Lazarus (SF)                            Date and Time:
  333 South Grand Avenue, Los Angeles, CA 90071-3197 USA                                March 26, 2021 at 12:00 noon ET

           Or as otherwise agreed.

        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
Date: March 19, 2021

                                  CLERK OF COURT
                                                                                           OR

                                          Signature of Clerk or Deputy Clerk                                          Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)     Apple Inc.
                                                                        , who issues or requests this subpoena, are:
Ethan D. Dettmer, 555 Mission St., Ste. 3000, San Francisco, CA 94105, edettmer@gibsondunn.com, 415-393-8292
                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
                   Case 4:20-cv-05640-YGR Document 403-8 Filed 04/07/21 Page 3 of 12
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).




                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
                    Case 4:20-cv-05640-YGR Document 403-8 Filed 04/07/21 Page 4 of 12
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)


Civil Action Nos. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)

               I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                                  on (date)

               I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $

My fees are $                                 My fees are $                                      My fees are $



          I declare under penalty of perjury that this information is true.


Date:                                                         Date:
                                                                                                     Server’s signature



                                                                                                   Printed name and title




                                                                                                      Server’s address

Additional information regarding attempted service, etc.:




                                                                                                                                     American LegalNet, Inc.
                                                                                                                                     www.FormsWorkFlow.com
                     Case 4:20-cv-05640-YGR Document 403-8 Filed 04/07/21 Page 5 of 12
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                               (ii) disclosing an unretained expert’s opinion or information that does
                                                                                  not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a               study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                        modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly       conditions if the serving party:
transacts business in person, if the person                                            (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                     otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                  (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
  (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                          information:
  (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                     (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney             If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who           information in more than one form.
fails to comply.                                                                     (D) Inaccessible Electronically Stored Information. The person
                                                                                  responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
  (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of      reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Rule
  (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to            (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. If an objection is made,          (i) expressly make the claim; and
the following rules apply:                                                            (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from     trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                    that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                            information and any copies it has; must not use or disclose the information
  (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                      information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no     resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




                                                                                                                                        American LegalNet, Inc.
                                                                                                                                        www.FormsWorkFlow.com
        Case 4:20-cv-05640-YGR Document 403-8 Filed 04/07/21 Page 6 of 12




                                      SCHEDULE A
        Notwithstanding any definition set forth below, each word, term, or phrase used in this

Subpoena is intended to have the broadest meaning permitted under the Federal Rules of Civil

Procedure and the Local Rules of the Northern District of California.

                                         DEFINITIONS

        1.     The following rules of construction shall apply to all discovery requests:

               a. The connectives “AND” and “OR” shall be construed either disjunctively or

                  conjunctively as necessary to bring within the scope of the discovery request

                  all responses that might otherwise be construed to be outside of its scope;

               b. “ANY” and “EACH” shall be construed to include and encompass “all”; and

               c. The use of the singular form of any word includes the plural and vice versa.

        2.     “APP” shall mean a software application for a HANDHELD DEVICE.

        3.     “APP DEVELOPER” shall mean any PERSON who developed one or more

APPS.

        4.     “APP MARKETPLACE” shall mean any online storefront where APPS are

offered for download and/or purchase. This term shall include, without limitation, the APP

STORE, GOOGLE PLAY, and the GALAXY STORE, Amazon Appstore, Amazon Underground,

Blackberry World, and the Microsoft Store and any of its predecessor stores, including the

Windows Store and the Windows Phone Store.

        5.     “APP STORE” shall mean the APP MARKETPLACE operated by DEFENDANT

and available on DEFENDANT’S HANDHELD DEVICES.

        6.     “ANDROID” shall mean Google’s HANDHELD DEVICE operating system.

        7.     “COMMUNICATION” shall include, without limitation, any transmission or

transfer of information of any kind, whether orally, electronically, in writing, or in any other

manner, at any time or place, and under any circumstances whatsoever.

        8.     “CONCERNING” a given subject shall mean: directly or indirectly comprising,

concerning, constituting, containing, discussing, embodying, evidencing, exhibiting, identifying,


                                            1
       Case 4:20-cv-05640-YGR Document 403-8 Filed 04/07/21 Page 7 of 12




informing, mentioning, negating, pertaining to, recording, regarding, reflecting, relating to,

showing, or supporting a given subject matter.

       9.      “DATA” shall have the same meaning as in Federal Rule of Civil Procedure 26.

       10.     “DEFENDANT” shall mean Apple Inc.

       11.     “DOCUMENT” shall be given the broadest meaning possible under the Federal

Rules of Evidence. By way of example, “DOCUMENT” means any written, recorded, or graphic

material, whether prepared by YOU or by any other person, that is in YOUR possession, custody,

or control, including memoranda, reports, letters, telegrams, facsimiles, electronic mail, other
electronic correspondence, and any other COMMUNICATIONS or information recorded in any

form or medium; notes, minutes, and transcripts of conferences, meetings and telephone or other

COMMUNICATIONS; transparencies, view-graphs, foils, slides, handouts, and multimedia

presentations; contracts and other agreements; statements, ledgers, and other records of financial

matters or commercial transactions; notebooks and diaries; plans and specifications; publications;

photographs; diagrams, graphs, charts, and other drawings; photocopies, microfilm, and other

copies or reproductions; audio and video recordings; tape, disk (including all forms of magnetic,

magneto-optical, and optical disks), and other electronic recordings; financial models, statistical

models and other DATA compilations; and computer printouts. The term includes all drafts of a

document, the original document (or a copy thereof if the original is not available), and all copies

that differ in any way from the original (including as to any notations, underlining, or other

markings). The term also includes information stored in, or accessible through, computer or other

information retrieval systems, together with instructions and all other materials necessary to use

or interpret such DATA compilations.

       12.     GALAXY STORE shall refer to the APP MARKETPLACE operated by Samsung

Electronics and available on Samsung HANDHELD DEVICES, and shall include the Samsung

Galaxy Store, Samsung Galaxy Apps, and Samsung Apps.




                                             2
       Case 4:20-cv-05640-YGR Document 403-8 Filed 04/07/21 Page 8 of 12




       13.      “GOOGLE PLAY” shall refer to the APP MARKETPLACE operated by Google

and available on ANDROID HANDHELD DEVICES, and shall include both Google Play and

Android Market.

       14.      “HANDHELD DEVICE” shall mean any smartphone or tablet. For the avoidance

of doubt, the term YOUR HANDHELD DEVICES shall mean any HANDHELD DEVICE

manufactured and/or sold by YOU or for which YOUR software serves as the operating system,

and shall include the Windows Phone series of smartphones and the Microsoft Surface and

Microsoft Surface Pro series of tablets.
       15.      “IN-APP PRODUCTS” shall mean products and services made available for

purchase within an APP, including additional features, ad-free options, and subscriptions.

       16.      “including” shall not be construed as limiting any request, and shall mean the same

as “including, but not limited to.”

       17.      “LAWSUIT” shall mean action entitled Epic Games, Inc. v. Apple Inc., currently

pending in the United States District Court for the Northern District of California, Case No. 4:20-

cv-0640-YGR-TSH.

       18.      “MIDDLEWARE” shall mean any technology that has one or more of the

following effects: (1) reduce user APP-related switching costs, (2) reduce user APP-related

mixing-and-matching costs, (3) reduce APP DEVELOPERS’ costs of providing services that

enable user APP migration and synchronization to multiple platforms, further reducing user APP-

related switching and mixing-and-matching costs; and (4) reduce APP DEVELOPERS’ multi-

homing costs.

       19.      “PERSON” shall include, without limitation, natural persons, corporations,

partnerships, business trusts, associations, and business or other entities, and any officer, director,

employee, partner, corporate parent, subsidiary, affiliate, agent, representative, attorney, or

principal thereof.




                                              3
          Case 4:20-cv-05640-YGR Document 403-8 Filed 04/07/21 Page 9 of 12




          20.   “REPORTS” shall mean any final reports, research, papers, white papers,

memoranda, slide presentations, reviews, statistical compilations, or other analyses created by

YOU or at YOUR request, or relied upon by YOU.

          21.   “REVIEW” shall mean, with respect to APPS, any process of screening,

evaluating, analyzing, approving, or monitoring APPS, regardless of whether such process takes

place before or after the publication of APPS in an APP MARKETPLACE or before or after the

installation of APPS onto a HANDHELD DEVICE.

          22.   “THE” shall not be construed as limiting the scope of any topic.
          23.   “YOU” or “YOUR” shall refer to Peter E. Rossi and any of his employees,

representatives, consultants, agents, servants, attorneys, accountants, and any other person or entity

acting on his behalf, or any PERSON or entity that served in any such role at any time.

                                         INSTRUCTIONS

          1.    All DOCUMENTS requested herein must be produced in their entirety, with all

attachments and enclosures, regardless of whether YOU consider the attachments and enclosures to

be relevant or responsive to the Request.

          2.    In responding to these Requests, YOU shall produce all DOCUMENTS and

information in YOUR possession, custody, or control, and all DOCUMENTS reasonably available

to YOU, including those in the possession, custody, or control of YOUR present and former

attorneys, investigators, accountants, agents, representatives, or other persons acting on YOUR

behalf.

          3.    These Requests shall not be deemed to call for identical copies of DOCUMENTS.

“Identical” means precisely the same in all respects; for example, a DOCUMENT with handwritten

notes or editing marks shall not be deemed identical to one without such notes or marks.

          4.    In the event YOU are able to produce only some of the DOCUMENTS called for in

a particular Request, YOU shall produce all the DOCUMENTS available and state the reason(s) for

YOUR inability to produce the remainder.

          5.    If there are no DOCUMENTS responsive to a category in these Requests, YOU shall


                                              4
      Case 4:20-cv-05640-YGR Document 403-8 Filed 04/07/21 Page 10 of 12




so state in writing. If a DOCUMENT requested is no longer existing or available, YOU shall so state

in writing.

       6.      If YOU object to a portion of any Request, YOU shall produce all DOCUMENTS

called for by that portion of the Request to which YOU do not object.

       7.      In producing DOCUMENTS responsive to these requests, YOU must Bates stamp

them in a manner that clearly identifies the party that is producing each such DOCUMENT, and in

whose possession the DOCUMENT was found.

       8.      If any requested DOCUMENT is withheld on the basis of any claim of privilege,
YOU must set forth the information necessary for DEFENDANT to ascertain whether the privilege

properly applies, including but not limited to, describing the DOCUMENT withheld, stating the

privilege being relied upon, identifying all PERSONS (by name) who have had access to such

DOCUMENT (including but not limited to (all) the identity(ies) of the author(s) or maker(s),

recipient(s), carbon copy recipient(s), blind carbon copy recipient(s)), the number of attachments (if

any), the Bates or production number of any attachments not withheld on the basis of privilege, the

applicable date(s), and the subject matter(s) in a privilege log.

       9.      If any portion of any DOCUMENT responsive to these Requests is withheld under

claim of privilege, all non-privileged portions must be produced with the portion(s) claimed to be

privileged redacted and logged in a privilege log pursuant to the preceding instructions.

       10.     If YOU cannot answer all parts of a Request, but can answer some parts, YOU must

answer those parts to which YOU can reply, and specify “unknown,” or some other response, as

appropriate, for any part to which YOU cannot reply.

       11.     Unless otherwise stated, the time period for which the Requests seek DOCUMENTS

is 2016 to the present.

       12.     References to any natural person shall include, in addition to the natural person, any

agent, employee, representative, attorney, superior, or principal thereof.

       13.     Specified date ranges are inclusive. Unless otherwise stated, a year includes all days

of that year from January 1 to December 31.


                                              5
      Case 4:20-cv-05640-YGR Document 403-8 Filed 04/07/21 Page 11 of 12




       14.     These Requests are to be regarded as continuing pursuant to Rule 26(e) of the Federal

Rules of Civil Procedure. YOU are required to provide, by way of supplementary responses hereto,

such additional information as may be obtained by YOU or any person acting on YOUR behalf that

will augment or modify YOUR answers initially given to the following Requests. Pursuant to Rule

26(e) of the Federal Rules of Civil Procedure, YOU are required to supplement these responses and

provide additional DOCUMENTS without a specific request from DEFENDANT.

       15.     DOCUMENTS and DATA should be produced in form and format consistent with

the Amended Joint Stipulation and Order Re: Discovery of Electronically Stored Information in the
LAWSUIT, ECF No. 245.

       16.     In producing materials in response to these Requests, YOU need not produce

materials already produced in the LAWSUIT by Plaintiff Epic Games, Inc. as materials YOU relied

upon in forming YOUR opinions, or identified by YOU—by Bates number for produced documents,

or by other sufficiently specific identifier for publicly available documents—as materials YOU relied

upon in forming YOUR opinions in your expert reports in the LAWSUIT, or exempted from

discovery by the expert stipulation in the related case Cameron v. Apple Inc., Case No. 4:19-cv-

06714-YGR-TSH (N.D. Cal.), ECF No. 87, which the parties have agreed also applies in the

LAWSUIT.

       17.     DEFENDANT serves these Requests without prejudice to its right to serve additional

requests for production of DOCUMENTS.

                              REQUESTS FOR PRODUCTION

REQUEST FOR PRODUCTION NO. 1:

       All DOCUMENTS, DATA, and COMMUNICATIONS YOU relied upon in forming the

opinions in YOUR expert report served in the LAWSUIT and dated February 15, 2021.

REQUEST FOR PRODUCTION NO. 2:

       All DOCUMENTS, DATA, and COMMUNICATIONS YOU relied upon in forming the

opinions in YOUR rebuttal expert report served in the LAWSUIT and dated March 15, 2021.



                                            6
      Case 4:20-cv-05640-YGR Document 403-8 Filed 04/07/21 Page 12 of 12




REQUEST FOR PRODUCTION NO. 3:

       All DOCUMENTS constituting or reflecting any presentations, REPORTS, lectures,

speeches, talks, or COMMUNICATIONS YOU have given, performed, delivered, transmitted,

or prepared for delivery to any governmental agency, regulatory body, legislative body (such as

either house of the U.S. Congress, any U.S. state legislature, or the legislature of any other

country or political subdivision thereof) or any committee or subcommittee or member thereof,

industry group (such as the “Coalition for App Fairness”) or any member thereof, or directors or

executives or other employees of any corporation or business (such as Rakuten, Inc. or Kobo,

Inc.) CONCERNING any of the following subject matters:

       a.      Apple Inc. or Epic Games, Inc. or any affiliates thereof;

       b.      the LAWSUIT;

       c.      the APP STORE and/or any other APP MARKETPLACE;

       d.      the distribution of APPS and/or IN-APP PRODUCTS;

       e.      the REVIEW of APPS and/or IN-APP PRODUCTS;

       f.      mobile payment or payment processing systems; and/or

       g.      MIDDLEWARE.




                                              7
